Bloodworth, J.
The plaintiff sued for damages on account of injuries sustained by him by being struck by a street-car of the defendant. The injury occurred where the street-car tracks cross Montgomery street and where there is a public stopping place for the street-cars. Plaintiff lived near this crossing and stopping place, frequently boarded the cars there, and was familiar with the location and the situation. At the time that the plaintiff was struck he was waiting for the purpose of boarding a car which *544he could see approaching, and to the conductor on which he gave a signal to stop. Thinking that the car would stop when it reached the usual place, and that he was far enough from the track for the car to pass without striking him, he took his eyes entirely off the car when it was about 50 feet from him and put his hand in his pocket for his fare, and about this time he was hit. The court granted a nonsuit and the plaintiff excepted.
Under the facts of this case and the principles announced in Moore v. S. A. L. Ry. Co., 30 Ga. App. 466 (118 S. E. 471), and Shroeder v. Ga. Ry. & Electric Co., 142 Ga. 173 (82 S. E. 553), the court did not err in granting the nonsuit.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.